18 So.3d 1233 (2009)
Cornelius LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-400.
District Court of Appeal of Florida, First District.
October 8, 2009.
Nancy A. Daniels, Public Defender, Gail E. Anderson, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Reversed. Montgomery v. State, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009).
REVERSED and REMANDED for a new trial.
WEBSTER, LEWIS, and THOMAS, JJ., concur.